IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT   United States Court of Appeals

                             _____________________
                                                                    Fifth Circuit

                                                                   FILED
                                                               January 20, 2020
                                 No. 16-70027
                             _____________________              Lyle W. Cayce
                                                                     Clerk
MELISSA ELIZABETH LUCIO,
                                                  Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent - Appellee

                         __________________________

                Appeal from the United States District Court
                     for the Southern District of Texas
                        __________________________

                ON PETITION FOR REHEARING EN BANC

          (Opinion July 29, 2019, 5 Cir., 2019, 783 Fed.Appx. 313)

Before OWEN, Chief Judge, JONES, SMITH, STEWART, DENNIS,
ELROD, SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA,
WILLETT, HO, DUNCAN, ENGELHARDT, and OLDHAM, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.